DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 01/13/2020.  In virtue of this filing, claims 21-25, 27-30 and 32-42 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 01/13/2020 has been considered by Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of record Peter Nagle on 03/03/2020.



The application has been amended as follows:
Claim 21 has been changed as follows:
-- 21. A portable electronic device comprising:
	a display; 
	a cover glass positioned over the display; and
	an enclosure at least partially surrounding the display and coupled to the cover glass, the enclosure comprising:
		a first metal material defining a first portion of a sidewall of the enclosure, the first metal material defining a blind recess that extends into the sidewall;
		a non-metal material defining a second portion of the sidewall of the enclosure, a portion of the non-metal material at least partially fills the blind recess defined in the first metal material, thereby defining a mechanical interlock between the first metal material and the non-metal material; and
		a second metal material defining a third portion of the sidewall, the non-metal material positioned between the first and second metal materials.--
Claim 22 has been changed as follows:
-- 22. The portable electronic device of claim 21, wherein:
	the first metal material and the non-metal material define an interface; 
	the first metal material defines a surface that is positioned along the interface; and
	the blind recess extends into the surface of the first metal material.--


Claim 24 has been changed as follows:
-- 24. The portable electronic device of claim 21, wherein:
	the blind recess is a first blind recess; 
	the enclosure includes a second blind recess; and
	the non-metal material at least partially fills the second blind recess.--
Claim 25 has been changed as follows:
-- 25. The portable electronic device of claim 21, wherein:
	the first metal material and the second metal material are formed from an aluminum material;
	the cover glass is attached to a ridge feature defined at least in part by the first metal material and the non-metal material; and
	the cover glass defines a front surface of the portable electronic device.--
Claim 27 has been changed as follows:
-- 27. The portable electronic device of claim 21, wherein:
	the portable electronic device further comprises an antenna is positioned within the enclosure; and
	the antenna is configured to transmit electromagnetic signals through the second portion of the sidewall defined by the non-metal material.--
Claim 28 has been changed as follows:
-- 28. The portable electronic device of claim 21, wherein:
	the blind recess includes threaded features formed along an inner surface of the blind recess; and
	the non-metal material is engaged with the threaded features.--
Claim 29 has been changed as follows:
-- 29. An electronic device comprising:
	a cover defining a front surface of the electronic device;
	a display panel attached to the cover; and
	an enclosure defining a set of sidewalls that surrounds the front surface defined by the cover, the enclosure comprising:
		a first component formed from a metal material and defining: 
			a first portion of a sidewall of the set of sidewalls; 
			a blind cavity defined within the first portion of the sidewall; and
			a reinforcing member; and 
		a second component formed from a non-metal material and defining a second portion of the sidewall, the second component extending into the blind cavity of the first component and at least partially encapsulating the reinforcing member to form a mechanical interlock between the first component and the second component.--
Claim 30 has been changed as follows:
-- 30. The electronic device of claim 29, wherein:
	the first component defines an exterior surface along an exterior of the enclosure and an internal surface along an interior of the enclosure; and
	the blind cavity extends into a portion of the first component located between the exterior surface and the internal surface.--
Claim 32 has been changed as follows:
-- 32. The electronic device of claim 29, wherein:
	the blind cavity is a first blind cavity; 
	the enclosure includes a second blind cavity; and
blind cavity.--

Claim 35 has been changed as follows:
-- 35. An electronic device comprising:
	a display panel;
	a cover glass positioned over the display panel; and
	an enclosure coupled to the cover glass and enclosing the display panel, the enclosure comprising:
		a first component formed from a metal material and defining a first portion of an exterior surface of the enclosure and defining a blind recess that extends into a sidewall of the enclosure; and
		a second component formed from a non-metal material and defining a second portion of the exterior surface of the enclosure, the second component extending at least partially into the blind recess of the first component thereby defining a mechanical interlock between the first and second components.--
Claim 39 has been changed as follows:
-- 39. The electronic device of claim 35, wherein:
	the second component is formed from a polymer material that is molded into a void defined by the enclosure and thereby at least partially filling the blind recess; and
	the polymer material includes one or more of a polyarylether keytone or a polysulfone.--



New claim 41 has been added as follows:
-- 41. The portable electronic device of claim 21, wherein:
	the first metal material defines an extension member that extends into a region between the first metal material and the second metal material; and
	the non-metal material at least partially encapsulates the extension member, thereby defining an additional mechanical interlock between the first metal material and the second metal material.--
New claim 42 has been added as follows:
-- 42. The electronic device of claim 35, wherein:
	the first component further defines an extension member that extends from the first component; and
	the second component at least partially encapsulates the extension member, thereby defining an additional mechanical interlock between the first component and the second component.--
Claims 26 and 31 has been changed as follows:
	Claims 26 and 31 are canceled.

	(End of Amendment)
REASONS FOR ALLOWANCE
Claims 21-25, 27-30 and 32-42 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Brandenburg et al. (US Pub. No.: 2009/0036174) teaches an enclosure comprises a first part defining a first portion of an exterior surface of the enclosure; 

a first joining element between the first part and the second part; and a second joining element, between the first part and the second part, defining a third portion of the exterior surface of the enclosure and mechanically interlocked with the first part.
Lee et al. (US Patent No.: 9,451,063) teaches an enclosure defining an internal volume and comprising, a u-shaped housing component defining at least a portion of a top side of the mobile phone; a first portion of a first lateral exterior side of the mobile phone; and a first portion of a second lateral exterior side of the mobile phone; a body component defining a second portion of the first lateral exterior side of the mobile phone; a second portion of the second lateral exterior side of the mobile phone.
Kobayashi (US Pub. No.: 2009/0016000) teaches an enclosure defining an internal volume and comprising, a u-shaped housing component defining at least a portion of a top side of the mobile phone; a first portion of a first lateral exterior side of the mobile phone; and a first portion of a second lateral exterior side of the mobile phone; a body component defining a second portion of the first lateral exterior side of the mobile phone; a second portion of the second lateral exterior side of the mobile phone.
Regarding claim 21, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a first metal material defining a first portion of a sidewall of the enclosure, the first metal material defining a blind recess that extends into the sidewall; a non-metal material defining a second portion of the sidewall of the enclosure, a portion of the non-metal material at least partially fills the blind recess defined in the first metal material, thereby defining a mechanical interlock between the first metal 
Regarding claims 29 and 35, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a first component formed from a metal material and defining a first portion of a sidewall of the set of sidewalls; a blind cavity defined within the first portion of the sidewall; and a reinforcing member; and a second component formed from a non-metal material and defining a second portion of the sidewall, the second component extending into the blind cavity of the first component and at least partially encapsulating the reinforcing member to form a mechanical interlock between the first component and the second component, in combination with other limitations, as specified in the independent claims 29 and 35, and further limitations of their respective dependent claims 30, 32-34, 36-40 and 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/Primary Examiner, Art Unit 2649